TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00571-CV


            Texas Department of State Health Services, and Dr. John Hellerstedt,
               in his Official Capacity as Commissioner of DSHS, Appellants

                                                 v.

         Sky Marketing Corp., d/b/a Hometown Hero; Create A Cig Temple, LLC;
                      Darrell Surif; and David Walden, Appellees


                FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-21-006174, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               In this interlocutory appeal, appellees have filed an emergency motion for

Rule 29.3 temporary relief, asking this Court to reinstate the trial court’s temporary injunction

during the pendency of this appeal. See Tex. R. App. P. 29.3 (“[T]he appellate court may make

any temporary orders necessary to preserve the parties’ rights until disposition of the appeal[.]”).

To preserve the status quo and best preserve the parties’ rights during this appeal’s pendency, we

grant appellees’ motion and order that the trial court’s temporary injunction is reinstated until the

disposition of this appeal. See id.; see also In re Geomet Recycling LLC, 578 S.W.3d 82, 89–90

(Tex. 2019) (orig. proceeding) (“Rule 29.3 gives an appellate court great flexibility in preserving

the status quo based on the unique facts and circumstances presented.”); Texas Gen. Land Office

v. City of Houston, No. 03-20-00376-CV, 2020 WL 4726695, at *2 (Tex. App.—Austin July 31,
2020, order) (per curiam) (“[A]t this preliminary stage, our task is to determine whether a

temporary order will best ‘preserve the parties’ rights until the disposition of the appeal,’ not to

determine the merits of the appeal.”).

               It is ordered on November 18, 2021



Before Justices Goodwin, Baker, and Smith




                                                 2